273 F.2d 422
Essie H. JEWELL, Appellant,v.GRAIN DEALERS MUTUAL INSURANCE CO., Appellee.
No. 17755.
United States Court of Appeals Fifth Circuit.
December 30, 1959.

Milton L. LeBlanc, Jr., New Iberia, La., Morris B. Phillips, New Orleans, La., Johnson & LeBlanc, New Iberia, La., for appellant.
John P. Hammond, New Orleans, La., Richard B. Montgomery, Montgomery, Barnett, Brown & Read, New Orleans, La., of counsel, for appellee.
Before JONES, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
In this suit under the Louisiana Direct Action Statute, the district court dismissed for want of jurisdiction the suit against Grain Dealers Mutual Insurance Company as its policy limit ($5,000) was not sufficient to meet the $10,000 jurisdictional requirement of 28 U.S.C.A. § 1332(a) (1). As the case involved a single claim asserted against multiple defendants with the dismissal as to some leaving a suit remaining as to others, the order was interlocutory, not final, and the appeal must be dismissed. Reagan v. Traders & General Ins. Co., 5 Cir., 1958, 255 F.2d 845; Meadows v. Greyhound Corp., 5 Cir., 1956, 235 F.2d 233. This does not preclude the appellant from applying to the district court for an order permitting an appeal to be taken as is authorized by 28 U.S.C.A. § 1292(b). Ex parte Deepwater Exploration Co., 5 Cir., 1958, 260 F.2d 546; Ex parte Watkins, 5 Cir., 1958, 260 F.2d 548.


2
Appeal dismissed.